 

Exhibit 10.3

 

SECOND MODIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS SECOND MODIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
"Amendment") is made as of the 22nd day of June, 2017, by and among JETPAY
PAYMENT SERVICES, FL, LLC, a Delaware limited liability company f/k/a CSI
ACQUISITION SUB ONE, LLC, a Delaware limited liability company ("Borrower"),
JETPAY CORPORATION, a Delaware corporation ("Guarantor"), and FIFTH THIRD BANK,
an Ohio banking corporation ("Lender").

 

RECITALS

 

A.           Lender made a term loan to Borrower in the amount of One Million
Sixty-Eight Thousand Nine Hundred Sixty and 30/100 Dollars ($1,068,960.30) and a
revolving line of credit loan to Borrower in the amount of Five Hundred Thousand
and No/100 Dollars ($500,000.00) (collectively, the "Loan") pursuant to the
terms and conditions of a Credit Agreement dated as of June 1, 2016 by and
between Borrower and Lender (the "Credit Agreement"), as modified by that
certain Modification of Credit Agreement and Other Loan Documents dated March
23, 2017 (the “Modification Agreement”). The Loan is evidenced by a Promissory
Note dated June 2, 2016 in the original principal amount of One Million
Sixty-Eight Thousand Nine Hundred Sixty and 30/100 Dollars ($1,068,960.30)
executed by Borrower and made payable to Lender (the “Revolving Note”) and a
Promissory Note dated June 1, 2016 in the original principal amount of Five
Hundred Thousand and No/100 Dollars ($500,000.00) executed by Borrower and made
payable to Lender, as increased, amended and restated by that certain Amended
and Restated Revolving Promissory Note dated of even date herewith in the
original principal amount of One Million and No/100 Dollars ($1,000,000.00)
executed by Borrower and made payable to Lender (the “Overdraft Note” and
together with the Revolving Note, collectively, the "Note").

 

B.           The Loan is secured by (i) a Security Agreement dated June 1, 2016
executed by Borrower to and for the benefit of Lender (the “Security
Agreement”); (ii) a Continuing Guaranty Agreement dated June 1, 2016 executed by
Guarantor in favor of Lender (the "Guaranty"); and (iii) certain other loan
documents (the Note, the Security Agreement, the Guaranty, the Credit Agreement,
the Modification Agreement and the other documents evidencing, securing and
guarantying the Loan, in their original form and as amended from time to time,
are sometimes collectively referred to herein as the "Loan Documents").

 

C.           Borrower has requested that Lender modify various terms in the
Credit Agreement, and Lender has agreed to such modification subject to the
terms and conditions herein provided.

 

NOW, THEREFORE, in consideration of the Recitals set forth above, the agreements
by Lender to modify the Credit Agreement, as provided herein, the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantor
and Lender hereby agree as follows:

 

 

 

 

1.           Affirmation of Recitals. The recitals set forth above are true and
correct and are incorporated herein by this reference.

 

2.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Credit
Agreement.

 

3.           Modifications to Credit Agreement. The Credit Agreement is hereby
modified as follows:

 

(a)          Subsection (i) in the first WHEREAS clause in the Recitals of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(i) a term loan in the amount of One Million Sixty-Eight Thousand Nine Hundred
Sixty and 30/100 Dollars ($1,068,960.30); and

 

(b)          Section 1.2 of the Credit Agreement is hereby amended to amend and
restate the following definitions in their entirety:

 

“EBITDA” means, on a consolidated basis, the amount of Borrower’s earnings
before interest, taxes, depreciation, amortization, and noncash expenses for the
measurement period.

 

“Fixed Charge Coverage Ratio” means the ratio of: (a) Borrower’s EBITDA plus
rent and operating lease payments, less distributions, dividends, increases in
loans to Guarantor and capital expenditures (other than capital expenditures:
(w) incurred with respect to the Magic Platform, (x) financed with equity
contributions funded to Borrower by Guarantor, (y) financed with proceeds of the
purchase money indebtedness or capital leases to the extent permitted under the
Loan Documents, or (z) incurred with respect to the Illinois Contract) and other
extraordinary items during the applicable test period, divided by (b) the
consolidated sum of (i) Borrower’s interest expense, plus (ii) all scheduled
principal payments (but excluding principal that is payable upon the Maturity
Date) with respect to indebtedness paid or due and payable by the Constituent
Entities during the applicable period plus rent and operating lease expenses
incurred in the same such period. For purposes of the definition of Fixed Charge
Coverage Ratio, (i) the term “Magic Platform” shall mean capital expenditures of
up to Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) incurred by
Borrower for the creation or implementation of its ‘Magic’ software and
operating platform during the period of June 1, 2016 to December 31, 2016 and
(ii) the term “Illinois Contract” shall mean capital expenditures of up to One
Million and No/100 Dollars ($1,000,000.00) incurred by Borrower for the purpose
of securing equipment or funding software integration required under a contract
with the State of Illinois during the period of January 1, 2017 to December 31,
2017.

 

 2 

 

 

“Note” means, individually or collectively: (i) that certain Promissory Note in
the stated principal amount of One Million Sixty-Eight Thousand Nine Hundred
Sixty and 30/100 Dollars ($1,068,960.30) dated June 2, 2016 made by Borrower in
favor of Lender and (ii) that certain Amended and Restated Revolving Promissory
Note in the stated principal amount of One Million and No/100 Dollars
($1,000,000.00) dated on or about June 22, 2017 made by Borrower in favor of
Lender.

 

“Permitted Indebtedness” means: (a) the Indebtedness; (b) indebtedness under
Hedging Agreements entered into for the sole purpose of hedging in the normal
course of business and not for speculative purposes; (c) purchase money
indebtedness (including Capitalized Lease Obligations) hereafter incurred by
Borrower to finance the purchase of fixed assets, provided that such
Indebtedness incurred which shall not exceed in the aggregate One Million and
No/100 Dollars ($1,000,000.00) so long as the Loan Documents remain in effect,
other than as set forth on Schedule 1.2; (d) indebtedness existing on the
Effective Date that is identified and described on Schedule 1.2 attached hereto
and made part hereof, including refinancing, replacement and renewals of such
indebtedness, provided that any refinancing shall not exceed the amount then
outstanding; (e) indebtedness incurred in the ordinary course of business for
surety bonds and performance bonds obtained in connection with workers’
compensation, unemployment insurance and other social security legislation, (f)
indebtedness representing deferred compensation or reimbursable expenses owed to
officers, directors, employees or agents of the Borrower in the ordinary course
of business, and (g) the Junior Debt in accordance with the Intercreditor
Agreement.

 

“Permitted Liens” means (a) Liens securing taxes, assessments or governmental
charges or levies for amounts that are not yet due and payable; (b) Liens of
suppliers, carriers, materialmen, warehousemen, workmen or mechanics and other
similar Liens, in each case imposed by law or arising in the ordinary course of
business and for amounts that are not yet due and payable; (c) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and other like laws
(excluding Liens arising under ERISA); (d) pledges or cash deposits made in the
ordinary course of business (i) to secure the performance of bids, tenders,
leases, sales or other trade contracts (other than for the repayment of borrowed
money or the payment of a deferred purchase price for property or services,) or
(ii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation); (e) Liens of landlords and mortgagees of landlords (i) with respect
to any landlord, solely arising by statute or, with respect to any mortgagee
arising by statute or under any contractual obligations entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; (f) non-exclusive intellectual property licenses granted in the
ordinary course of business; (g) Liens in favor of collecting banks arising
under Section 4-210 of the UCC and other banker’s liens arising by operation of
law; (h) Liens on fixed assets securing purchase money indebtedness, provided
that, (i) such Lien attached to such assets concurrently, or with twenty (20)
days of the acquisition thereof, and only to the assets so acquired, and (ii) a
description of the asset is furnished to the Lender; (i) Liens existing on the
Effective Date and shown on Schedule 1.2(c) attached hereto and made part
hereof; (j) other Liens in favor of Lender under the Loan Documents; (k) Liens
securing appeal bonds and judgments with respect to judgments that do not
otherwise result in or cause an Event of Default; and (l) Liens securing the
Junior Debt in accordance with the Intercreditor Agreement.

 

 3 

 

 

(c)          Section 1.2 of the Credit Agreement is hereby amended to include
the following additional definitions:

 

“Funded Indebtedness to EBITDA” means the ratio of: (a) indebtedness (i) in
respect of money borrowed, or (ii) evidenced by a note, debenture (excluding
Subordinated Indebtedness) or other like written obligation to pay money, or
(iii) in respect of rent or hire of property under leases or lease arrangements
which under GAAP are required to be capitalized, or (iv) in respect of
obligations under conditional sales or other title retention agreements to, (b)
EBITDA for the measurement period.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement by and
between Lender and Junior Creditor dated October 18, 2016.

 

“Junior Creditor” means LHLJ, Inc., a Delaware corporation.

 

“Junior Debt” has the meaning ascribed to such term in the Intercreditor
Agreement.

 

“Subordinated Indebtedness” means (x) the Junior Debt, and (y) any other Debt
that is subordinated to the Obligations owed to Lender, in a manner satisfactory
to Lender in form and substance.

 

(d)          Section 6.5 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

6.5          Additional Reports and Information. Borrower also shall deliver to
Lender, in form and substance reasonably satisfactory to Lender and within
fifteen (15) days of Lender’s written request therefore, all other information
relating to Borrower, any guarantor from time to time obligated to Lender with
respect to the Loan, the Property or the Loan (or the Collateral and security
therefor) reasonably required by Lender from time to time, including but not
limited to, company prepared agings of accounts.

 

 4 

 

 

(e)          Section 6.7 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

6.7          Financial Reporting Requirements. During the term of the Loan,
Borrower shall:

 

(a)          Commencing as of December 31, 2017, and continuing annually
thereafter within one hundred and twenty (120) days after the end of each Fiscal
Year, deliver annual CPA audited year-end Financial Statements on a consolidated
basis with Guarantor (to include, without limitation, a consolidated balance
sheet and a profit and loss statement) as of the end of and for such year of
Borrower (and its subsidiaries, if any) acceptable to Lender in reasonable
detail, setting forth in comparative form the corresponding figures for the
corresponding date and period in the preceding Fiscal Year.

 

(b)          Commencing as of June 30, 2017 and continuing quarterly thereafter,
within forty-five (45) days after the end of each of Borrower’s fiscal quarters,
provide to Lender, company-prepared consolidated and consolidating Financial
Statements as of the end of and for such period in reasonable detail to include,
without limitation, an operating statement, balance sheet, profit and loss
statement, and statement of cash flows certified to Lender by an Officer of
Borrower and acceptable to Lender in its sole but reasonable discretion.

 

(c)          Commencing as of June 30, 2017 and continuing quarterly thereafter,
within forty-five (45) days after the end of each of Guarantor’s fiscal
quarters, provide to Lender, company-prepared consolidated and consolidating
Financial Statements as of the end of and for such period in reasonable detail
to include, without limitation, an operating statement, balance sheet, profit
and loss statement, and statement of cash flows and statements necessary to
verify Guarantor’s Liquidity (as defined in the Guaranty) certified to Lender by
an Officer of Borrower and acceptable to Lender in its sole but reasonable
discretion.

 

(d)          Commencing as of December 31, 2017 and continuing annually
thereafter, within one hundred twenty (120) days after the end of each Fiscal
Year, provide to Lender on a consolidated basis, an internally prepared profit
and loss projection statement (including projected balance sheets and cash flow
statements) for the ensuing fiscal year, signed by an Officer of Borrower.

 

 5 

 

 

(e)          Within forty-five (45) days after the end of each fiscal quarter,
commencing with Borrower’s fiscal quarter ending June 30, 2017, provide to
Lender a covenant compliance certificate signed by a duly authorized officer of
Borrower in a form approved by Lender.

 

(f)           Intentionally Omitted.

 

(g)          Promptly upon receipt thereof, copies of all other material
detailed reports (if any) submitted to Borrower by independent certified public
accountants in connection with each annual or interim review of the books of
Borrower by such accountants.

 

(h)          Promptly upon Borrower obtaining knowledge of the occurrence of any
default hereunder, a notice thereof, specifying the nature thereof; and promptly
upon the occurrence of any event or the discovery of any fact which would
reasonably be expected to result in a Material Adverse Change, notice thereof
specifying the nature thereof.

 

(i)           Borrower shall maintain proper books of accounts and records and
enter therein complete and accurate entries and records of all of its
transactions in accordance with generally accepted accounting principles and
give representatives of Lender access thereto during normal business hours and
upon reasonable prior notice, including permission to: (i) examine, copy and
make abstracts from any books and records and such other information which might
be helpful to Lender in evaluation the status of the Obligations as it may
reasonably request from time to time, and (ii) communicate directly with any of
Borrower’s officers, employers, agents, accountants or other financial advisors
with respect to the business, financial conditions and other affairs of
Borrower.

 

(f)           Section 6.8 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

6.8           Fixed Charge Coverage Ratio. Borrower shall maintain a minimum
Fixed Charge Coverage Ratio of 1.20 to 1.00, to be measured quarterly and tested
at each quarter end, commencing June 30, 2017 and continuing each quarter
thereafter for the remaining term of the Loan. This covenant shall be tested on
a trailing 4-quarter basis.

 

(g)          Section 6.10 is hereby amended by amending and restating clause (g)
thereof in its entirety as follows:

 

 6 

 

 

(g)          guaranty or become obligated for the Debts of any other entity or
person, or hold itself out to be responsible or pledge its assets or credit
worthiness for the Debts of another person or entity, or allow any person or
entity to hold itself out to be responsible or pledge its assets or credit
worthiness for the Debts of Borrower (except for Guarantor, and except with
respect to the Junior Debt in accordance with the Intercreditor Agreement);

 

(h)          Section 6.18 is hereby added to the Credit Agreement reading as
follows:

 

6.18        Funded Indebtedness to EBITDA Ratio. At each quarter end, commencing
June 30, 2017, and at the end of each quarter thereafter during the term of the
Loan, Borrower shall be obligated to maintain a Funded Indebtedness to EBITDA
Ratio of not greater than 2.00 to 1.00. This covenant shall be tested on a
trailing 4-quarter basis.

 

(i)           Section 7.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

7.2          Installation of Collateral. Borrower shall not install in, or use
in connection with, the Collateral, any personal property which any Person other
than Lender has the right to remove or repossess under any circumstances, or on
which any Person other than Lender has a lien, except, in each case, terminals
installed with Borrower’s clients in the ordinary course of Borrower’s business.

 

(j)           Section 7.3 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

7.3          Removal of Collateral. Borrower shall not cause or permit the
removal from the Premises any items of Collateral, other than sales or
installations of terminals with Borrower’s clients in the ordinary course of
Borrower’s business, unless: (a) no Event of Default has occurred, and (b)
Borrower promptly substitutes other items of equal or greater value, all of
which items shall be free of liens (other than liens in favor of Lender or such
other Person as Lender shall permit in writing) and shall be subject to the lien
of the Security Agreement, and executes and delivers to Lender all documents
required by Lender in connection with the attachment of such liens to such
items. Borrower shall keep records of each such removal and shall make such
records available to Lender upon written request from time to time

 

(j)           Section 8.1(t) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

 7 

 

 

(t)           Borrower fails to comply with the financial covenants contained in
Section 6.8 or Section 6.18 of this Agreement; provided, however, if and only if
Borrower’s failure to comply with the financial covenant contained in Section
6.18 of this Agreement is caused solely by the balance of that certain
$1,000,000.00 overdraft Amended and Restated Revolving Promissory Note made by
Borrower in favor of Lender dated __________, 2017, such failure shall not be an
Event of Default unless it continues unremedied for a period of ten (10) days
after Borrower obtains actual knowledge of such failure.

 

4.           Modifications to Guaranty. The Guaranty is hereby amended to
include new Section 9, reading as follows:

 

9.           Minimum Liquidity. Until such time as the Loan has been
indefeasibly paid in full, Guarantor and its wholly-owned and controlled
consolidated subsidiaries shall maintain a minimum, unrestricted and unpledged
Liquidity of Two Million and No/100 Dollars ($2,000,000.00), which shall be
tested quarterly as of the last day of each fiscal quarter of Guarantor. As used
herein “Liquidity” means, without duplication, unrestricted and unpledged (i)
cash (including cash pledged in favor of Lender); (ii) certificates of deposit
or time deposits with terms of six (6) months or less; (iii) A-1/P-1 commercial
paper with a term of six (6) months or less; (iv) U.S. treasury bills and other
obligations of the Federal government, all with terms of six (6) months or less;
(v) readily marketable securities (excluding “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System),
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission); (vi) bankers’ acceptances issued for terms
of six (6) months or less by satisfactory financial institutions; (vii)
repurchase agreements with terms of six (6) months or less covering U.S.
government securities; and (viii) a publicly traded fund, other than a hedge
fund, that invests in any of the items (i) – (vii). Notwithstanding anything
herein to the contrary, cash that is pledged in favor of Lender shall not be
excluded for purposes of calculating Liquidity.

 

5.           Representations and Warranties of Borrower. Borrower hereby
represents, covenants and warrants to Lender as follows:

 

(a)          The representations and warranties in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof.

 

(b)          There is currently no Event of Default under the Loan Documents and
Borrower does not have knowledge of any event or circumstance which with the
giving of notice or the passage of time, or both, would constitute an Event of
Default under the Loan Documents.

 

(c)          The Loan Documents are in full force and effect and, following the
execution and delivery of this Amendment, the Loan Documents continue to be the
legal, valid and binding obligations of Borrower, enforceable in accordance with
their respective terms, subject to limitations imposed by bankruptcy,
insolvency, other debtor relief laws and general principles of equity.

 

 8 

 

 

(d)          As of the date hereof, Borrower has no claims, counterclaims,
defenses or set-offs with respect to the Loan or the Loan Documents as modified
herein.

 

(e)          Borrower validly exists under the laws of the State of its
formation or organization and has the requisite power and authority to execute
and deliver this Amendment and to perform the Loan Documents as modified herein.
The execution and delivery of this Amendment by Borrower and the performance by
Borrower of the Loan Documents as modified herein have been duly authorized by
all requisite action by or on behalf of Borrower. This Amendment has been duly
executed and delivered on behalf of Borrower.

 

6.           Reaffirmation of Guarantor Documents. Guarantor hereby ratifies and
affirms the Guaranty, as modified herein, and agrees that the Guaranty, as
modified herein, is in full force and effect following the execution and
delivery of this Amendment. To Guarantor's actual knowledge, the representations
and warranties of Guarantor as contained in the Guaranty are, as of the date
hereof, true and correct and Guarantor does not have actual knowledge of any
default thereunder. The Guaranty, as modified herein, continues to be the valid
and binding obligation of Guarantor, enforceable in accordance with its terms,
subject to limitations imposed by bankruptcy, insolvency, other debtor relief
laws and principles of equity, and Guarantor has no claim or defense to the
enforcement of the rights and remedies of Lender thereunder, except as
specifically provided otherwise in the Guaranty. The execution and delivery of
this Amendment by Guarantor and the performance by Guarantor of its obligations
under the Loan Documents have been duly authorized by all requisite action by or
on behalf of Guarantor. This Amendment has been duly executed and delivered on
behalf of Guarantor.

 

7.           Loan Fees and Expenses. As a condition precedent to Lender's
agreement to enter into this Amendment, Borrower hereby agrees to pay, promptly
upon request therefor, all reasonable out-of-pocket costs and expenses incurred
by Lender in connection with this Amendment, including, without limitation,
reasonable attorneys’ fees and expenses.

 

8.           Release of Claims. Borrower, Guarantor and any other obligors, on
behalf of themselves and their respective successors and assigns (collectively
and individually, "Borrower Parties"), hereby fully, finally and completely
RELEASE AND FOREVER DISCHARGE  Lender and its successors, assigns, affiliates,
subsidiaries, parents, officers, shareholders, directors, employees, servicers,
attorneys, agents and properties, past, present and future, and their respective
heirs, successors and assigns (collectively and individually, "Lender Parties"),
of and from any and all claims, controversies, disputes, liabilities,
obligations, demands, damages, debts, liens, actions and causes of action of any
and every nature whatsoever, known or unknown, whether at law, by statute or in
equity, in contract or in tort, under state or federal jurisdiction, and whether
or not the economic effects of such alleged matters arise or are discovered in
the future, which Borrower Parties have as of the date of this Amendment or may
claim to have against Lender Parties arising out of or with respect to any and
all transactions relating to the Loan or the Loan Documents occurring on or
before the date of this Amendment, including any loss, cost or damage of any
kind or character arising out of or in any way connected with or in any way
resulting from the acts, actions or omissions of Lender Parties occurring on or
before the date of this Amendment.  The foregoing release is intended to be, and
is, a full, complete and general release in favor of Lender Parties with respect
to all claims, demands, actions, causes of action and other matters described
therein, including specifically, without limitation, any claims, demands or
causes of action based upon allegations of breach of fiduciary duty, breach of
any alleged duty of fair dealing in good faith, economic coercion, usury, or any
other theory, cause of action, occurrence, matter or thing which might result in
liability upon Lender Parties arising or occurring on or before the date of this
Amendment.  Borrower Parties understand and agree that the foregoing general
release is in consideration for the agreements of Lender contained herein and
that they will receive no further consideration for such release.

 

 9 

 

 

9.           Miscellaneous.

 

(a)          An Event of Default hereunder shall be an "Event of Default" under
Section 8.1 of the Credit Agreement entitling Lender to all of the remedies
afforded Lender in Section 8.2 of the Credit Agreement.

 

(b)          This Amendment shall be governed by and construed in accordance
with the laws of the State of Florida without regard to its conflict of law
principles.

 

(c)          Borrower, Guarantor and Lender acknowledge that there are no other
understandings, agreements or representations, either oral or written, express
or implied, with respect to the Loan that are not embodied in the Loan Documents
and this Amendment, which collectively represent a complete integration of all
prior and contemporaneous agreements and understandings of Borrower, Guarantor
and Lender with respect to the Loan; and that all such prior understandings,
agreements and representations are hereby modified as set forth in this
Amendment. Except as expressly modified hereby, the terms of the Loan Documents
are and remain unmodified and in full force and effect.

 

(d)          This Amendment shall bind and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns. The paragraph and section headings used herein are for convenience only
and shall not limit the substantive provisions hereof. All words herein which
are expressed in the neuter gender shall be deemed to include the masculine,
feminine and neuter genders. Any word herein which is expressed in the singular
or plural shall be deemed, whenever appropriate in the context, to include the
plural and the singular.

 

(e)          Any references to the Note, the Credit Agreement or the Loan
Documents, contained in any of the Loan Documents shall be deemed to refer to
the Note, the Credit Agreement and the other Loan Documents as amended hereby.
This Agreement shall be deemed a "Loan Document" and accordingly, the definition
of the term "Loan Documents" appearing in the Loan Documents is hereby amended
to include, in addition to the documents already covered thereby, this
Agreement.

 

 10 

 

 

(f)           This Amendment may be executed in one or more counterparts, all of
which, when taken together, shall constitute one original Amendment.

 

(g)          Time is of the essence of each of Borrower's obligations under this
Amendment.

 

(h)          If one or more of the provisions contained in this Amendment shall
for any reason be held to be invalid, illegal or unenforceable in any respect by
a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment, and
this Amendment shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein or therein.

 

[SIGNATURE PAGE TO FOLLOW]

 

 11 

 

 

[Signature Page to Second Modification of Credit Agreement and Other Loan
Documents]

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

  BORROWER:       JETPAY PAYMENT SERVICES, FL, LLC, a Delaware limited liability
company           By: JetPay Corporation, its sole member             By /s/
Gregory M. Krzemien     Name: Gregory M. Krzemien     Its: Chief Financial
Officer           GUARANTOR:       JETPAY CORPORATION,   a Delaware corporation
          By: /s/ Gregory M. Krzemien   Name: Gregory M. Krzemien   Its: Chief
Financial Officer           LENDER:       FIFTH THIRD BANK,   an Ohio banking
corporation           By:   /s/ Brian Holliday   Name: Brian Holliday   Its:
Vice President

 

 12 

